 

Case 3:04-cr-00026.HTW-FKB Document 133 Filed 08/23/19 Page 1 of 1
Case 3:04-cr-00026-HTV. .CS Document 124-1 *SEALED* , -d07/17/19 Page1of1

AO 442 (Rev. 11/11) Arrest Warrant \D 332 lv 4 Ww

UNITED STATES DISTRICT COURT

for the

 

Southern District of Mississippi

United States of America

    
  
   

 

 

 

 

 

V. )
Russell Montague ) Case No, 3:04cr26HTW-JCS-001
(Wherever Found) )
)
) SOUTHERN DISTRICT OF MISSISSIPPI ]
ELLE D
oe )
Defendant AUG 20 2019
ARREST WARRANT ARTHUR JOHNSTON
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Russell Montague ;

who is accused of an offense or violation based on the following document filed with the court:

(1 Indictment [1 Superseding Indictment 1 Information | Superseding Information © Complaint

(4 Probation Violation Petition a Supervised Release Violation Petition Violation Notice Order of the Court

This offense is briefly described as follows:

Violation of Conditions of Supervision

ARTHUR JOHNSTON, CLERK

| YB cake

Issuing officer's signature

M. Beard, Deputy Clerk

Date: 07/17/2019

 

City and state: Jackson, MS

Printed name and title

 

Return

 

This warrant was received on (date) “Tt ) 3} 19 7 . and the person was arrested on (date) _& | ig | 3019.

at (city and state) 7 Biloxi ,MS /

  

Date: © lao | 20 |>

 

Arresting officer's signature

A. Mle, Depuby US Marsal

Pririted nar and title

 

 
